concurring:
I cannot agree with the analysis employed by the majority. Gambler’s lien was discharged by the sheriffs sale of the property triggered by the action of the prior lien-holder Fleet Mortgage Corporation’s (“Fleet”). However, I must agree that the trial court’s order rescheduling the sale of the property should not be disturbed given the procedural posture of this case.
In determining the relative priority of Fleet’s and Gambler’s liens, we must look to the dates that the mortgage was recorded and the dates that Gambler’s judgments were entered. See 42 Pa.C.S. § 8141 (Pur-dons 1982) (“Time from which liens have priority”). On March 17, 1989, the original mortgage in question was recorded. Three days later on March 20, 1989, the mortgage was assigned to Fleet. On July 10,1989, the assignment was recorded. Neither Gambler’s default judgment on liability, entered more than three years later in October, 1992, nor the award of damages, rendered nearly four years later in June, 1993, can possibly be found to have created a lien with priority over Fleet’s mortgage lien under the terms of the applicable statute. As a general rule, liens and encumbrances on the property sold, even those prior to the execution creditor, are discharged as a result of the sale. Liss v. Medary Homes, Inc., 388 Pa. 139, 130 A.2d 137 (1957). It is thus clear that Gambler’s judgment lien on the property was discharged by the sheriffs sale.
With respect to Gambler’s claim that her lien should be revived as a remedy for Fleet’s failure to give her notice of the sheriffs sale, I would note merely that she has failed to provide any authority for her position that such a remedy exists and that my research has disclosed no such authority. Accordingly, I would conclude that the trial court did not err in refusing to grant the relief requested.
Fleet argues that Gambler was not entitled to notice of the sale, and I am inclined to agree. Fleet praeciped for the writ of execution on the property on April 21, 1993. At that time, although the default judgment in Gambler’s favor on liability had been entered, it had not been liquidated to an award of damages, nor had it been entered in the judgment index. Accordingly, at the time of execution, Gambler did not have a record interest in the property, see 42 Pa.C.S. § 4302(a); Pa.R.C.P. 3129.1(b)(3), nor is there any indication that Fleet had knowledge of any “interest not of record,” see Pa.R.C.P. 3129.1(b)(4), that might have been created by the existence of the default judgment on liability only. Under Pa.R.C.P. 3129.1 (“Sale of Real Property. Notice. Affidavit”), Fleet thus had no duty to provide notice to Gambler at the time that the writ of execution was filed. Nor can I conclude that such a duty arose when Gambler’s judgment was indexed after issuance of the writ. I would thus be inclined to hold that the original sheriffs sale of the property should stand. However, Fleet did not appeal the order setting aside and rescheduling the sale; indeed, it was at Fleet’s suggestion that the rescheduling occurred. As a result, the trial court’s order may not be disturbed.
I find appellant’s arguments ill-founded and confusing and I find that the majority in responding has obfuscated the law. I would affirm the trial court’s orders for the reasons stated above.